Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending.
Election/Restrictions
Applicant’s election of Group I, claims 1-11, and the species of HIV as the virus in the reply filed on 10/11/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/11/2021.
Claims 1-11 are presented for examination insofar as they read on the specie of HIV as the virus.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the  judicial exceptions of a correlation a natural phenomenon and abstract ideas of a mental step without significantly more. Claim 1 recites the following:
	A method for assessing susceptibility of a virus to treatment with a drug inhibiting an enzyme of the wild-type virus comprising the steps:

b) Measuring the viral enzyme activity both in the absence of the drug and in the
presence of the drug at a single predetermined concentration; and
c) Determining the virus’ susceptibility to treatment with the drug from the
relation between the enzyme activities in the presence of the drug and the
absence of the drug. 
	Claim 2 recites assessing the virus’s susceptibility to treatment with the drug according to claim 1 wherein a susceptibility below a predetermined cut-off is indicative of a need for a change in drug therapy. Claims 4-11 define the type of enzyme, the retrovirus, the types of antiviral inhibitors, using predetermined  drug concentrations and types of samples. Claim 3 is drawn to a method for assessing susceptibility of a virus to treatment with a drug inhibiting an enzyme of the wild-type virus by the following steps:
a) Extracting the enzyme from a sample containing the virus;

b) Partitioning the extracted enzyme into at least two, a first and a second,
aliquots;

c) Measuring the enzyme activity in said first aliquot in the absence of the drug
and measuring the enzyme activity in said second aliquot in the presence of
the drug at a single predetermined concentration;

d) Providing a series of standard enzyme activity values correlating enzyme
activity to viral load;
enzyme activities in the presence of the drug and the absence of the drug.	
e) Determining the viral load in the sample from the enzyme activity in the
absence of the drug, based on the enzyme activity standard values; and

f) Determining the viral resistance to treatment with the drug from the relation
between the enzyme activities in the presence of the drug and the absence of
the drug, respectively.

The claimed are drawn to methods which are a statutory class of invention.
	However, multiple judicial exceptions are recited including the correlation of a natural phenomenon which is the relationship between the effect of a drug on and an enzyme activity. Various abstract ideas are also recited: determining the virus’ susceptibility based on the relation between the enzyme activity and the presence of the drug and the absence of the drug (a step that can be carried out mentally); assessing the virus’ susceptibility to treatment according to claim 1 where there is a standard that is indicative of a need for a change on drug therapy (a step that can be carried out mentally) and determining the viral resistance to treatment with the drug from the relation between the enzyme activates in the presence and the absence of the drug (claim 3 f; a step that can be carried out mentally).
 	These judicial exceptions are not integrated into a practical application because the result of the judicial exception is not integrated into a practical real word step. Even in claim 3, the assessing step is merely indicative that there is a need to change a subject’s therapy. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the assays are routine and conventional in the prior art. See the references cited below.
Therefore, the subject matter of claims 1-11 is not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 6, 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Shao et al. (AIDS (2003) 17: 1463-1473; cited in the restriction requirement).
Shao teaches a method for determining phenotypic drug susceptibility drug testing using HIV-1 (viral elected specie; claim 5) reverse transcriptase recovered from human plasma (abstract).
The method comprises extracting the HIV-1 reverse transcriptase (claims 4 and 5) from plasma (claim 11) via an ExaVir Load kit which destroys the activity of cellular enzymes while the RT enzyme contained in the viron (e.g., the enzyme is packed into the retrovirus (claim 4). The enzyme was obtained from the virons via column chromatography and lysis buffer (page 1465, left column “purification of HIV-1RT from plasma samples”; claim 1 a). Serial dilutions of NNRTI inhibitors (e.g., pre-determined concentrations of the inhibitor; claim 1b)) were added with reagent to wells containing aliquots of the diluted lysate containing the RT enzyme. The amount of lysate RT used in the IC50 determination was standardized to any activity corresponding to 5 fg reference HIV-1 RT controls. The RT activities in the presence of the inhibitor at each dilution was recalculated into % RT activity compared to the % of activity of RT in the absence of the drug (e.g., the control; claim 1 c); page 1465 from “RT activity” through third paragraph of right column). NNRTI inhibitors (claim 6) were tested and including delvirdine, viramune and efavirenz (top of left column, page 1644 and Table 3; claim 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Heneine et al. (WO 99/66068) in view of Shao et al. (AIDS (2003) 17: 1463-1473; both references cited in the restriction requirement).
Heneine teaches an assay and kit for the detection of phenotypic resistance to a reverse transcriptase inhibitor drug in a biological sample from a patient infected with a retrovirus. The assay is based on the directed analysis of the susceptibility of retroviral RT activity to inhibition by a RT inhibitor drug. 
Heneine teaches the assay reagents, conditions and method. The enzymatic activity if the RT enzyme is measured in the presence and absence of the drug (claim 1b). Th difference in RT activity in the assays with and without the drug verifies a finding of resistance and provides an indication as to the degree of resistance to the drug (page 4, line 20 to page 5, line 12; claim 1 c)).
The viral infection is HIV (page 1, lines 24-25; claim 5; elected specie).
The therapy for the patient can be modified based on the findings (page 4, lines 12-19; claim 2).
The phenotypic assay can measure resistance to NNRTI and NTI drugs (claim 6) including zidovudine (AZT; NRTI)), didanosine (NRTI), zalcitabine, lamivudine (NRTI), stavudine (NRTI), nevirapine (NRRTI), abacavir (NRTI), delavidrine (NNRTI), lorviride, efavirenz (NNRTI) or adeforvir (NRTI; page 8, lines 23-29; claims 7 and 8). 
	Biological samples are listed at page 9, lines 8-24 and include blood plasma or serum (claim 11).
The concentration of the drug added to the assay depends on the drug employed and the concentration of drug normally administered to the patient. Preferred predetermined concentrations are provided at page 9, line 26 to page 11, line 2 (claim 1b). It is understood that suitable concentrations for other RT inhibitors can be calculated experimentally  using methods known to those of skill in the art.
In one example, the actiivty of plasma HIV-1 RT to nevirapine was determined. Nevirapine concentrations  resulting in 50% and 90% inhibition (IC50 (claim 9 where the known enzyme is RT) and IC90) of RT activity were measuring by testing several RTs in the presence of several concentrations of nevirapine and were determined by non-liner regression analysis.
Heneine does not teach that the RT is isolated from the virus (claim 1 a) or that the RT is packed into the HIV (claim 4).
The disclosure by Shao teaching the isolation of RT from HIV (e.g., a packed enzyme) is discussed supra.
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to isolate the viral RT from a biological sample from a
human to determining the viral RT activity. The ordinary artisan would have been
motivated to do so because Shao teaches that heating of a biological sample and
enzyme purification eliminates the activity of interfering cellular enzymes. The ordinary
artisan would have had a reasonable expectation that one could purify the HIV-RT
because Shao teaches how to accomplish this.
While the references listed above do not specifically teach the limitationsthat the predetermined concentration corresponds to 10 to 50 times the IC50 value for the wild-type enzyme for the inhibitor (claim 10), one of ordinary skill in the art would recognize that the predetermined concentration of the RT inhibitor is an optimizable variable dependent on the sensitivity of the subject to drug resistance. Further, Heneine teaches that that suitable concentrations for other RT inhibitors can be calculated experimentally  using methods known to those of skill in the art. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the predetermined concentration of the RT inhibitor for the assay, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B).
	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Heneine et al. (WO 99/66068) in view of Shao et al. (AIDS (2003) 17: 1463-1473) and Emini et al. (US 20060216272) and Gupta et al. (British Med. J. (2016; cited in the IDS).
The disclosure of Heneine as modified by Shao is discussed supra. It is noted that Shao teaches using multiple diluted aliquots of the inhibitor (claim 3 b) as well as extracting the enzyme (claims 3 a) and measuring the enzyme activity in the aliquots in the presence and absence of the drug at a single predetermined concentration (claim 3c). 
Modified Heneine does not teach that a series of standard enzyme activity values correlating enzyme activity to viral load (step 3d), determining the viral load in the sample from the enzyme activity  in the absence of the drug, based in the enzyme activity standard values (3e) and determining the viral resistance to treatment with the drug from the relation between the enzyme activity in the presence of the drug and the absence of the drug, respectively (claim 3 f).
Emini teaches that antiviral interference with the viral life cycle and consequent effect on viral load can be measured by analyzing the number of viral copies (e.g., the viral load) present within the individual before, during and/or after treatment. This measurement can be used as an indicator as to the success/failure of any specific antiviral treatment regimen. It forms the basis for predicting an individual's diagnosis,  risk of clinical progression and resistance. Hence, it is important to monitor the degree of efficacy of any antiviral treatment regimen. Viral load is a measurement of the amount of virus/virally infected cells in the cells, blood plasma or tissues of a patient ([0027]).
	Gupta teaches a comparison of an assay that determines HIV RT activity to an HIV-1 RNA assay for routine viral load monitoring in a resource limited setting. 
Plasma viral load was determined for HIV-1-infected individuals via the HIV-1 RNA assay. The enzymatic activity of HIV RT was determined by the ExaVir Load V3 assay. It was found that there was a strong correlation of between the measured enzyme activity and viral load for patient on an antiretroviral therapy (abstract). As a correlation was found, this reasonably corresponds to a plot of enzyme activity to viral load.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a series of standard enzyme activity values correlating enzyme activity to viral load (step 3d), determining the viral load in the sample from the enzyme activity  in the absence of the drug based in the enzyme activity standard values (3e) and determining the viral resistance to treatment with the drug from the relation between the enzyme activity in the presence of the drug and the absence of the drug, respectively (claim 3 f). The ordinary artisan would have been motivated to do so because Emini teaches that viral load is an indicator as to the success/failure of any specific antiviral treatment regimen. It forms the basis for predicting an individual's diagnosis, risk of clinical progression and resistance to an antiviral drug. The ordinary artisan would have had a reasonable expectation that one could accomplish providing a standard enzyme activity correlating the enzyme activity to viral load in the absence of the drug and determining viral resistance to treatment with the drug from the relationship between the enzyme activities in the presence of the drug and the absence of the drug because Gupta teaches the correlation between enzyme load and RT activity in HIV-infected subjects.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508. The examiner can normally be reached Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653